Hon. C. H. Cavnees      Opinion No. S-6.7
State Auditor
State Capitol           Re: The legality of counting,
Austin, Texas               for public j,unlorcollege
                            apportionment purposes,
                            semester hours,taken by
                            non-resident military per-
                            sonnel enrolled In the col-
                            leges at resident tuition
                            rate, part of their tuition
                            being paid by t,heU.S. govern-
Dear Sir:                   ment.
          Yo’uhave asked for the opinion    of this office
concerning the lega.lityof co’untlng,for    pbllc  jun.lor
college apportionment purposes, semester    hours taken by
non-resldent,~milltaryperaonnel enrolled    in the colleges
at resident ,tuitlonrates,~part of their    t’ultlonbeing
paid by the U. S. Uovernment.
          Yo’u atate In your’letter that certain of the
Public Junior Colleges have in effect contracttiwith the
United States Armed Forces whereby a portion of the tui-
tion required is paid by the military undergraduate
student and the pemalnder la paid by the Government.
          Article IV, Chapter 81, Acte of ,the 53rd Leg-
islature, 1953 (commonly called the,'1953 Apporpriatlon
Act) reads in part, at page,306 et eeq.:
            “Sec. 3. It la further provided,that to
       be eligible for and to receive a proportionate
       share of this appropriation, a Publlc~Junior
       College shall:
            “(a) Prior to November lrrtof each year,
       collect In full a8 tuition from each enro,lled
       student. . . the amount.8Ret a8 such by the
       respective governing boards. . . provided
Hon. C. H. Cavness, page 2 (S-67)


     further that valid contracts with the United
     States Government for instruction of under-
     graduate military personnel may be consl-
     dered as collections subject to adjustment
     after final payments thereof.
          "Sec. 4. (b) :. -2,Semester hours to be
     counted for each Public Junior College shall
     not Include.. s a tho.sehours being carried
     by any student receiving the benefits of
     U. S. Public Laws Nos. 346 or 16, 78th Con-
     gress. . .'I
           It Is evident that students,in the military
service may have their ho'urscount,edin determining the
amount of aid the public junior college Is to receive
from,the State. Section 3 (a), supra, express,lyIncludes
government military contracts and the students covered
thereby. The 1951 Appropriation Act (Chagter 499, Act,s
of the 52nd Legislature, ;951, page 1228) excluded frqm
the .semesterhours count any'student,whose tui,tlonand
,fee expenses are paid by the United States Government."
Att'y Gen. Op. S-17 (1953). The '1953Appropriatl~onAct
Is worded differently, excluding only'the semester hours
'c,arriedby any student receiving the benefit o,fU. S..
Public Laws Nos. 346 or 16, 78th Congress."
          House Bill No. 437, Acts-of the &rd Legislature,
1953, amends Subsection 6 of Section 1 of Article 2654c,
Vernon's ,Clvll Statutes, so as to permit all members,qf
the Arme:dForces stationed in Texas to attend stat,e insti-
tutions of higher learning by paying r,egularresident
tuition ,charges. Section 3 of House Bill 437 read,s:      ,
         "Provided that the terms of!this Act.
    shall not be ap,pllcable,
                            to students, their
    husbands or wives as the case may be, a
    are in attendance at ,lnstitutionsof ,higher
    learning under contractual arrangements
    between said inqtltutlon,sand the,Armed
    Forces of the United States, as described
    in Section 6 hereof, whereby the student%
    tuition Is paid by the said Armed Forces."
    (Emphasis added)

         f
                   Hon. co H. Cavness, page 3 (s-67)



                             Consequently, a non-resident military ,student
                   whose tuition la paid In part under contract between the
                   United States Armed Force6 and a public junior college
                   is obligated to pay the non-resident tuition charge8
                   specified In Subsection 2 of Section 1 of Article 2654c,
                   Vernon’s Civil Statutes.


                             In determining the,apportionment to
                        which It Is entitled a public junior col-
                        lege may count the semester hours carried
.
                        by a military undergraduate, except those
                        receiving benefits *under U. Si Public,Laws
                        Nos. 346 or 16, 78th Congres,s.
                             A military undergraduate who Is a
                        non-resident of the State of Texas must
                        pay non-resident tuition If his tuition
                        la paid In part by the United States Armed
                        Forces pursuant tb a contract with the
    .:
                        lnst1tutlon.
         ,~
                                                    Yom-a,viry truly,

                   APPROVED:                        JOHN BEN SIIEPPEZRD
                                                    Attorn,eyGeneral,
                   ,J. C. Davis, Jr.
                   County Afialrs Division
                   Willie E. Greeham                BY
                   Reviewer
                   Burnell Waldrep
                   Executive Assistant
                   John Ben Shepperd
                   Attorney Oencral
                   BEL:am




              ‘,